Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                  July 22, 2015

The Court of Appeals hereby passes the following order:

A15D0511. SHARON DOOLEY v. NAJARIAN HOLDINGS, LLC.

       This case began as a dispossessory proceeding in magistrate court. Following an
adverse ruling, defendant Sharon Dooley appealed to the superior court. The trial court
issued an order on July 7, 2015 granting Najarian Holdings a writ of possession. Dooley
filed this application for discretionary appeal on July 21, 2015.1 We lack jurisdiction.

       Generally, an application for discretionary appeal may be filed within 30 days of
entry of the order sought to be appealed. See OCGA § 5-6-35 (d). However, the
underlying subject matter of an appeal controls over the relief sought in determining the
proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter here is a dispossessory judgment. Under OCGA
§ 44-7-56, an appeal from a dispossessory judgment must be filed within seven days of
the date the judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521,
522-523 (521 SE2d 456) (1999). Dooley’s application, filed 14 days after the trial court
issued its order, is untimely. Accordingly, we lack jurisdiction to review this
application, which is hereby DISMISSED. Dooley’s emergency motion to stay eviction
is hereby DENIED as MOOT.
                                    Court of Appeals of the State of Georgia
                                                                          07/22/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.

                                                                                    , Clerk.


      1
         Dooley also filed a notice of appeal on July 9, 2015. However, it is well-
established that “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” (Punctuation omitted.) Bullock v. Sand, 260 Ga. App. 874, 875
(581 SE2d 333) (2003); see also OCGA § 5-6-35 (a) (1).